Citation Nr: 1410719	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a nose injury.

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to August 1959, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Service connection for a broken nose was denied in July 1967.  This issue has been recharacterized, as indicated on the title page, in order to comport with the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2013, the Board remanded the case for additional development, which included obtaining additional evidence from the Veteran concerning his in-service treatment, associating recent VA treatment records with the Veteran's file, and providing the Veteran with an adequate examination.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On December 11, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


